TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00746-CV


                                        V. C., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


               FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-FM-17-003321, THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING



                                           ORDER

PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on November

19, 2018. By request to this Court dated November 19, 2018, McKayla McHugh requested an

extension of time.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, McKayla McHugh is hereby

ordered to file the reporter’s record in this case on or before November 29, 2018. If the record is

not filed by that date, McHugh may be required to show cause why she should not be held in

contempt of court.
              It is ordered on November 19, 2018.



Before Chief Justice Rose, Justices Field and Toth




                                               2